Filed with the Securities and Exchange Commission on July 20, 2011 1933 Act Registration File No.333-173481 1940 Act File No. 811-22548 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ X ] Post-Effective Amendment No. 1 [ ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 2 [ X ] (Check appropriate box or boxes.) WALL STREET EWM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 55 East 52nd Street, 23rd Floor New York, New York 10055 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code: (800) 443-4693 Robert P. Morse, President 55 East 52nd Street, 23rd Floor New York, New York 10055 (Name and Address of Agent for Service) Copy to: Richard Teigen, Esq. Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 It is proposed that this filing will become effective (check appropriate box) [ X ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note:This Post-Effective AmendmentNo.1 hereby incorporates PartsA, B and C from the Fund’s Pre-Effective AmendmentNo.1 on FormN-1A filed June 28, 2011.This Post-Effective AmendmentNo.1 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in Pre-Effective AmendmentNo.1. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed below on its behalf by the undersigned, duly authorized, in the City of New York and the State of New York on the 20th day of July, 2011. WALL STREET EWM FUNDS TRUST By: /s/ Robert P. Morse Robert P. Morse President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below on July 20, 2011 by the following persons in the capacities indicated. /s/ Robert P. Morse Robert P. Morse President, Trustee and Chairperson /s/ Amb. Kurt D. Volker * Amb. Kurt D. Volker Independent Trustee /s/ Harlan K. Ullman, Ph.D.* Harlan K. Ullman, Ph.D. Independent Trustee /s/ Michael R. Linburn * Michael R. Linburn Executive Vice President and Secretary /s/ Jian H. Wang * Jian H. Wang Executive Vice President and Treasurer /s/ John J. Rendino ** John J. Rendino Director, EWM Cayman Ltd. /s/ Dianna C. Caban ** Dianna C. Caban Director, EWM Cayman Ltd. By /s/ Robert P. Morse Robert P. Morse *Attorney-in-Fact pursuant to Power of Attorney previously filed with the Registrant’s Registration Statement filed on Form N-1A on April 14, 2011, and incorporated by reference. **Attorney-in-Fact pursuant to Power of Attorney filed herewith. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
